                                                                            GQERK'S OFFICE U.S. DISTRICT GOURT
                                                                                     ATABiNGDON.VA
                                                                                            FILED

                           IN TH E UNITED STATES DISTRICT COURT                       SEF 2i 2212
                          FOR THE W ESTERN DISTRICT O F VIRGINIA
                                     M INGDON DIVISION                              JULIA .DUDLEY,CLERK
                                                                                   BY:
     IJN ITED STA TES O F A M ER ICA                                                     DEPUTY CLERK

                    V.                           CaseNo.l:l4G< 43
     DA V ID BENJA M IN SH A FFER

                                           IND IC TM EN T

                                           CO U N T O N E

            TheGrand Jury chargesthat:

            1.      On oraboutand between September 18,2019,in theW estern DistrictofVirginia

     and elsewhere,DAVID BENJAM IN SHAFFER possessed with theintentto distribute50 gram s

     orm oreofamixture and substancecontaining a detectable amountofm ethamphetam ine,its

     salts,isom ers,orsaltsofitsisom ers,Schedule11controlled substances.

            1.      Al1inviolation ofTitle21,UnitedStatesCode,Sections841(a)(1)and
NL   841(b)(1)(>.
                                           CO U N T TW O

            TheGrand Jury chargesthat:

                    On oraboutSeptember 18,2019,in theW estern DistrictofVirgirliaand

     elsewhere,DAVID BENJAM FN SHAFFER knowinglyused and canied during and in relation

     to,andpossessed in furtheranceof,adnzg trafscking cdme forwhich hem ay beprosecuted in a

     courtoftheUrlitedStates(nnmely,possessionwiththeintenttodistribute50grnmyormoreofa
     mixtureorsubstancecontainingmethnmphetnmine,aschargedinCotmtOne),afrearm.
            2.      A1linviolationofTitle18,UnitedStatesCode,Section924(c).



                                             Page 1 of2
     USAO #2019R006l8
     Case 1:19-cr-00043-JPJ-PMS Document 19 Filed 09/24/19 Page 1 of 2 Pageid#: 14
                                          N O TICE O F FO RFEIT UR E

               1.        Upon conviction ofone orm ore ofthe felony offensesalleged in thisIndictm ent,

        the defendantsshallforfeittotheUnited States:

                    a. any property constituting,orderived from ,any proceedsobtained,directly
                         orindirectly,asaresultofsaidoffenses,pursuantto21U.S.C.j
                         853(a)(1).
                    b. any propertyused,orintended tobeused,in any mannerorpart,to
                       comm it,orto facilitatethe comm ission ofsaid offenses,ptlrsuantto 21
                         U.S.C.j853(a)(2).
               2.        Theproperty to be forfeited to the United Statesincludesbutisnotlim ited to the

        followingproperty:

                    2.      FIREARM S

                                (1).40caliberKharArmsM odelCW 40handgun (Serial#FD7416)

               3.        Ifany oftheabove-describedforfeitableproperty,asaresultofany actorom ission

        ofthedefendant:

                    a. cannotbe located upon theexercise ofduediligence;
                    b. hasbeen transferred orsold to,ordeposited with atllird person;
                    c. hasbeenplacedbeyondthejurisdiction oftheCourt;
                    d. has'
                          been substantially diminished in value;or
                    e. hasbeen comm ingled with otherproperty which cnnnotbe
                       subdivided withoutdifficulty;

    -   itisthe intentoftheUnited Statesto seek forfeitm eofany otherproperty ofthe defendantup to

        thevalueoftheabove-describedforfeitableproperty,.plzrsuantto21U.S.C.j85341$,including
        butnotlim ited to above property.

        A TRUE BILL,this                  day ofSeptember,2019.

                                                                   s/GrandJury Foreperson

t       T .MAS
           dstT.CULLEN
) lt;te atesAuonwy
                                                   Page2 of2
        USAO #2019R006l8
        Case 1:19-cr-00043-JPJ-PMS Document 19 Filed 09/24/19 Page 2 of 2 Pageid#: 15
